Citation Nr: 1023908	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  07-10 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, to include as secondary to service-connected left 
knee disorder.

2.  Entitlement to service connection for a right knee 
disorder, to include as secondary to service-connected left 
knee disorder.

3.  Entitlement to service connection for a bilateral hip 
disorder, to include as secondary to service-connected left 
knee disorder.

4.  Entitlement to service connection for a left ankle 
disorder, to include as secondary to service-connected left 
knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1978 to December 
1983.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDINGS OF FACT

1.  The competent evidence fails to demonstrate that the 
Veteran's low back disorder is related to active duty service 
or directly caused by or chronically worsened by his service-
connected left knee disability.

2.  The competent evidence fails to demonstrate that the 
Veteran's right knee disorder is related to active duty 
service or directly caused by or chronically worsened by his 
service-connected left knee disability.

3.  The competent evidence fails to demonstrate that the 
Veteran's bilateral hip disorder is related to active duty 
service or directly caused by or chronically worsened by his 
service-connected left knee disability.

4.  The competent evidence fails to demonstrate that the 
Veteran has a left ankle disorder that is related to active 
duty service or directly caused by or chronically worsened by 
his service-connected left knee disability.



CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
active duty service, nor is it proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).

2.  A right knee disorder was not incurred in or aggravated 
by active duty service, nor is it proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).

3.  A bilateral hip disorder was not incurred in or 
aggravated by active duty service, nor is it proximately due 
to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2009).

4.  A left ankle disorder was not incurred in or aggravated 
by active duty service, nor is it proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2009); see also 73 Fed. Reg. 23, 353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letters dated in November 2004 and March 2009 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, 
these letters advised the Veteran what information and 
evidence was needed to substantiate the claim decided herein.  
The letters also requested that the Veteran provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the Veteran, as well 
as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The March 2009 letter provided this notice to the 
Veteran.  

The Board observes that the November 2004 letter was sent to 
the Veteran prior to the June 2005 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  VCAA notice in accordance with Dingess, 
however, was sent after the initial adjudication of the 
Veteran's claim.  Nevertheless, the Board finds this error 
nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, the notice provided in 
the March 2009 letter fully complied with the requirements of 
38 U.S.C.A. § 5103(a) (2007), 38 C.F.R. § 3.159(b) (2009), 
and Dingess, supra, and after the notice was provided the 
case was readjudicated and a May 2009 statement of the case 
was provided to the Veteran.  See Pelegrini II, supra; 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

The Board notes that the Veteran was also provided notice 
with respect to the requirements for secondary service 
connection in both the November 2004 and the March 2009 
letters.  

Therefore the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2009).  In this regard, 
the Veteran's service treatment records and VA treatment 
records are associated with the claims folder.  
The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2008); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The Veteran was afforded a compensation 
and pension (C&P) examination in May 2005 in accordance with 
his claims for service connection for a right knee and right 
hip disorder, to include as secondary to his service-
connected left knee disorder.  38 C.F.R. § 3.159(c) (4).  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  Initially, the Board acknowledges the Veteran's 
representative's statements in the June 2010 Appellant's 
Brief regarding the inadequacy of this examination due to the 
final statement in the examination which notes that the 
Veteran's right knee and right hip pain are "less likely 
than not (less than 50% probability) secondary to his service 
connected left hip disorder."  After reviewing the 
examination report in its entirety, however, the Board finds 
that this is simply a typographical error.  In this regard 
the Board notes that the diagnosis provided in the 
examination report states that the Veteran's left knee 
disability is not the cause of the Veteran's right knee and 
right hip pain.  The Board notes further that the left hip is 
not examined at all during the May 2005 examination which 
addresses only the left knee, the right knee, and the right 
hip.  Despite the typographical error, the Board finds that 
the VA opinion obtained in this case is more than adequate, 
as it is predicated on a full reading of the VA medical 
records in the Veteran's claims file.  The examiner 
considered all of the pertinent evidence of record, and 
provided a complete rationale for the opinion stated, relying 
on and citing to the records reviewed.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issues of entitlement to service connection for a right knee 
and a right hip disorder, has been met.  38 C.F.R. § 3.159(c) 
(4).

With regard to the remaining issues on appeal, after a review 
of the record, the Board finds that an examination is not 
necessary.  As will be further explained below, the Board 
notes that with respect to the issues of entitlement to 
service connection for a left hip disorder and a left ankle 
disorder, there are no current diagnoses with regard to these 
claims and that there is no evidence of an in-service event, 
injury, or disease that can be associated with either of 
these claimed disabilities, as such; the Board finds that the 
Veteran has not satisfied all elements of McLendon.  With 
respect to the issue of entitlement to service connection for 
a low back disorder, the Board notes that the Veteran does 
have a current disability, however there is no evidence of an 
in-service event, injury, or disease that can be associated 
with his low back disability and no indication that the 
Veteran's low back disorder is related to his service-
connected left knee disorder.  Therefore, VA is not required 
to provide the Veteran with a VA examination in conjunction 
with these claims.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2009).  As a general matter, service connection 
for a disability on the basis of the merits of such a claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (2009).

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of a service-connected disease or injury or 
that a service-connected disease or injury has chronically 
worsened the disability for which service connection is 
sought.  38 C.F.R. § 3.310(a) (2009); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a Veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

The record reflects that the Veteran does not have the 
requisite medical expertise to diagnose his claimed disorder 
or render a competent medical opinion regarding its cause.  
Thus, competent medical evidence showing that his claimed 
disorders are related to service connected disability is 
required.

The Veteran claims that his low back disorder, right knee 
disorder, bilateral hip disorder and left ankle disorder 
should receive secondary service connection to his service-
connected left knee disability.  As such, it is necessary to 
determine if these disorders were incurred in active duty 
service and/or proximately caused by or chronically worsened 
by the Veteran's service-connected left knee disability.

Initially, the Board notes that the Veteran's service 
treatment records are silent with regard to the Veteran's 
claims of a low back disorder, a right knee disorder, a 
bilateral hip disorder, and a left ankle disorder.  In this 
regard, the Veteran's January 1978 entrance examination lists 
the Veteran's lower extremities and spine as normal.  There 
is no indication that the Veteran complained of any of the 
claimed conditions while on active duty.  And finally, the 
Veteran's October 1983 separation examination report also 
lists the spine and lower extremities, with the exception of 
the left knee, as normal.  As such, the Board finds that 
there is no evidence of an in-service event or injury with 
regard to any of the Veteran's claimed disorders.  

In addition to the lack of an in-service event or injury, the 
Board notes that a review of the Veteran's claims file also 
fails to reveal any current diagnoses with regard to the 
issues of a left hip disorder or a left ankle disorder.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Therefore with no in-service injury and no evidence 
of any current diagnoses, the Board finds that direct service 
connection with regard to the claims for a left hip disorder 
and a left ankle disorder must be denied.  

With regard to the issues of a right knee disorder and right 
hip disorder, the Board notes that the Veteran was afforded a 
VA examination in May 2005 to address these claims.  X-rays 
associated with this examination reveal a negative right hip, 
but note that with regard to the right knee that there is 
questionable right suprapatellar joint effusion with minimal 
patellar spurring.  The examiner's diagnosis notes only right 
hip and right knee pain and does not note a specific 
disability with regard to either claim.  The other VA 
treatment records also fail to diagnose the Veteran with any 
right hip or right knee disability.  The Board recognizes the 
Veteran's assertions that he has experienced pain in both his 
right hip and right knee; however, pain alone without an 
underlying disorder is not a disability for which service 
connection may be granted.  Evans v. West, 12 Vet. App. 22, 
31-32 (1998).  Therefore, with consideration of the lack of 
an in-service event or injury as well as the absence of a 
current disorder for which service connection may be granted, 
the Board also finds that direct service connection must be 
denied for a right hip and a right knee disorder.  

Finally, with respect to the issue of a low back disorder, 
the Board notes that the Veteran was diagnosed with lumbar 
facet syndrome associated with lumbosacral segmental 
dysfunction complicated by lumbosacral spondylosis as noted 
in the June 2008 chiropractic treatment report.  As such the 
Board finds that the Veteran has a current disability, with 
respect to his low back, as required by 38 C.F.R. § 3.303(a) 
(2009).  

While the Board notes that the Veteran does have a current 
disability with respect to his claim for a low back disorder, 
there is no evidence that the Veteran's current disability is 
related to his active duty service as there is no in-service 
event or injury associated with a low back disorder and there 
is no evidence of continuity of symptomatology.  In this 
respect, the Veteran's first post-service diagnosis of a low 
back disorder was by a VA chiropractor at a June 2008 VA 
chiropractic examination.  As such, the Board observes that 
the Veteran's lay assertions of continuity of symptomatology 
are entirely uncorroborated by any objective evidence of 
chronicity or continuity of symptomatology of a low back 
disability after service.  See 38 C.F.R. § 3.303(b) (2009).  
As noted above, the evidence of record shows the Veteran's 
initial post service claim of a low back disorder to be in 
September 2004, twenty-one years after separation from 
service and the first diagnosis to be in June 2008, twenty-
five years after separation from service.  This gap in the 
evidentiary record preponderates strongly against this claim 
on the basis of continuity of symptomatology.  See Mense v. 
Derwinski, 1 Vet. App. 354 (1991).

With regard to the more than twenty year evidentiary gap in 
this case between active service and the earliest 
contemporaneous evidence of a low back disorder, the Board 
notes that it may, and will, consider in its assessment of a 
service connection the passage of a lengthy period of time 
wherein the Veteran has not complained of the maladies at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (en banc).  This absence of contemporaneous 
evidence constitutes negative evidence tending to disprove 
the claim that the Veteran had an injury in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(2009) (noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).

With regard to the issue of secondary service connection, the 
Board notes that while this appeal was pending, VA amended 38 
C.F.R. § 3.310, the regulation concerning secondary service 
connection.  The intent of the amendment is to conform to the 
regulation in Allen v. Brown, 7 Vet. App. 439 (1995), the 
Court decision that clarified the circumstances under which a 
Veteran may be compensated for an increase in the severity of 
an otherwise nonservice-connected condition caused by 
aggravation from a service-connected condition.  See 71 Fed. 
Reg. 52,744 (September 7, 2006).  In this regard, 38 C.F.R. 
§ 3.310 was changed to note that aggravation will not be 
conceded unless the baseline level of severity, of the non-
service connected disability, is established by medical 
evidence.  The level of aggravation will be determined by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.

Prior to this amendment, secondary service connection was 
warranted for a disability when the evidence demonstrates 
that the disability for which the claim is made is 
proximately due to or the result of a service-connected 
disease or injury or that a service-connected disease or 
injury has chronically worsened the disability for which 
service connection is sought.  38 C.F.R. § 3.310(a) (2006); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The 
amendments to this section are not liberalizing.  Therefore, 
because the Veteran's original claim of entitlement to 
service connection for a low back disorder, a right knee 
disorder, a bilateral hip disorder, and a left ankle 
disorder, to include as secondary to a left knee disorder was 
received in September 2004, the Board will apply the former 
version of the regulation.

The Board notes, initially, that with regard to the issues of 
entitlement to service connection for a left hip disorder and 
a left ankle disorder, there is no need to evaluate whether 
these claims are secondary to the Veteran's service-connected 
left knee disorder because, as noted above, there is no 
evidence that the Veteran has a current diagnosis of a left 
hip disorder or a left ankle disorder.  

With respect to the issue of a low back disorder, as noted 
above, the Veteran is currently diagnosed with lumbar facet 
syndrome associated with lumbosacral segmental dysfunction 
complicated by lumbosacral spondylosis.  However, there is no 
evidence that the Veteran's low back disorder is related to 
his left knee disorder.  In this regard, the June 2008 
chiropractic treatment note acknowledges the Veteran's left 
knee disorder but fails to associate his low back disorder 
with that left knee disorder.  There are no other medical 
records that associate the Veteran's low back disorder with 
his service-connected left knee disorder.  

With regard to the Veteran's claims for a right hip and a 
right knee disorder, as stated above, the Veteran was 
afforded a VA examination in May 2005.  The May 2005 
examiner, after reviewing the entire claims file and 
physically examining the Veteran's left knee, right knee, and 
right hip, opined that the Osgood latter's disease of the 
left knee, for which the Veteran is service-connected, is 
less likely than not the cause of the Veteran's right knee 
and right hip pain.  The examiner noted that while the 
Veteran ambulates with a limp, the clinical findings do not 
correlate making it difficult for the examiner to believe 
that it is necessary for the Veteran to apply so much weight 
to his right side as to cause pain to his right knee and 
right hip.  The examiner further notes that there was no 
evidence of record that links the Veteran's right knee and 
right hip to his service-connected left knee disorder.  

Finally, the Board notes the Veteran's statements that he 
suffers from a low back disorder, a right knee disorder, a 
bilateral hip disorder, and a left ankle disorder that are 
related to his active duty service or service-connected 
disability of a left knee disorder and while the Veteran as a 
lay person is competent to provide evidence regarding any 
symptomatology, he is not competent to provide evidence 
regarding diagnosis, including the severity of a disease or 
disorder, or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Lay statements may be competent to support a 
claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  However, the possibility 
of a causal relationship between one disability and another 
requires specialized training for a determination as to 
diagnosis and causation, and is therefore not susceptible of 
lay opinions on etiology.  Only a medical professional can 
provide evidence of a diagnosis or etiology of a disease or 
disorder.  Thus, the Veteran's statements are afforded no 
probative value with respect to the medical question of 
whether his low back disorder, right knee disorder, bilateral 
hip disorder and left ankle disorder are related to his 
service-connected disability of a left knee disorder, nor are 
they probative with respect to the question of his claimed 
disorders being etiologically related to his active duty 
service.

Under the above circumstances, the Board finds that a 
preponderance of the evidence is against the Veteran's claim 
of direct and secondary service connection for a low back 
disorder, a right knee disorder, a bilateral hip disorder, 
and a left ankle disorder.  In this regard, initially, there 
is no evidence of an in-service event or injury with respect 
to any of the Veteran's claims.  Additionally, with the 
exception of a diagnosed low back disorder, there is no 
current disability with respect to any of the Veteran's 
claims.  Finally, there is no probative evidence linking any 
of the Veteran's claimed disorders with either his active 
duty service or his service-connected left knee disorder.  
The Board has considered the benefit of the doubt rule; 
however, as a preponderance of the evidence is against this 
claim such rule does not apply and the claim must be denied.  
38 U.S.C.A. §5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a low back disorder, to 
include as secondary to service-connected left knee disorder, 
is denied.

Entitlement to service connection for a right knee disorder, 
to include as secondary to service-connected left knee 
disorder, is denied.

Entitlement to service connection for a bilateral hip 
disorder, to include as secondary to service-connected left 
knee disorder, is denied.

Entitlement to service connection for a left ankle disorder, 
to include as secondary to service-connected left knee 
disorder, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


